Citation Nr: 9931750	
Decision Date: 11/09/99    Archive Date: 11/19/99

DOCKET NO. 98-19 079	)	DATE
	)
	)


THE ISSUE

Whether there was clear and unmistakable error (CUE) in the 
Board of Veteran's Appeals' (Board) February 1998 decision 
denying entitlement to service connection for loss of visual 
acuity and for shrapnel wounds to the face, nose, mouth, 
right knee, leg, and head with headaches.

(The issues of entitlement to service connection for right 
hip, knee, foot and toe disorders, entitlement to an 
increased rating for post-traumatic stress disorder (PTSD), 
currently rated as 30 percent disabling, and entitlement to 
an increased rating for PTSD, evaluated as 10 percent 
disabling prior to January 2, 1997, will be the subject of a 
separate determination.)


REPRESENTATION

Moving party represented by: Texas Veterans Commission


ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
October 1969.

This case comes before the Board on motion by the moving 
party alleging CUE in a Board decision dated February 1998.  

FINDINGS OF FACT

1.  In February 1998, the Board found that the claims of 
service connection for loss of visual acuity, shrapnel wounds 
to the head with headaches secondary thereto, face, nose, 
mouth, right knee and leg were not supported by cognizable 
evidence showing that the claims were plausible or capable of 
substantiation.

2.  The Board's decision of February 1998 was supported by 
the evidence then of record and it is not shown that the 
applicable statutory and regulatory provisions existing at 
that time were ignored or incorrectly applied.


CONCLUSION OF LAW

The Board's February 1998 decision does not contain CUE.  38 
U.S.C.A. § 7111 (West Supp. 1998); 38 C.F.R. §§ 20.1400 - 
20.1411 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

Service medical records show that the veteran sustained a 
fragment wound to the right ankle, without nerve or artery 
involvement, on January 30, 1968.  Nursing notes dated 
February 2, 1969, reported that the veteran was admitted to 
the ward with a shrapnel wound to the right lower leg, and 
that later that same day he was "up and around the ward" 
complaining of leg pain.  An abbreviated medical record dated 
February 3, 1968, noted the veteran had a small debrided 
wound near the right lateral malleolus with a moderate amount 
of swelling and tenderness.  The diagnosis was shrapnel 
injury to the right ankle with retained fragment in the os 
calcis.  X-ray examination revealed a 1 cm fragment in the 
posterior superior border of the os calcis, without fracture.

An April 1968 narrative summary reported that the veteran was 
hospitalized at Ft. Polk, Louisiana, from February 18, 1968, 
to March 28, 1968, for a superficial fragment wound of the 
right ankle, with no bone injuries.  The report noted that 
the veteran was placed on convalescent leave and on return 
had full range of motion in his ankle.  Examination revealed 
a well-healed wound with no limitation of motion.  The 
veteran was determined fit for duty without profile 
restrictions.  A July 1969 treatment note reported that the 
veteran injured his right great toe playing football.  X-rays 
were negative.  

The veteran's July 1969 discharge examination report revealed 
normal clinical evaluations including for head, face, neck 
and scalp, nose, mouth and throat, eyes, ophthalmoscopic, 
pupils, ocular motility, feet and lower extremities.  The 
report noted scars to the left forearm and right ankle.  The 
abridged ocular chart results were reported as normal and 
distant vision was 20/20 bilaterally.  The veteran reported a 
medical history of leg cramps after prolonged activities.

VA examination in October 1970 reported the veteran was 
asymptomatic, except that his leg hurt when he stood too long 
and that he had difficulty running fast.  Neurological 
examination was normal, except for some reflex abnormality in 
the lower extremities.  An electroencephalographic report 
found normal range of variability, with no focal or 
lateralized abnormalities.  The examiner noted neurological 
findings revealed no disabilities.  A general surgical 
evaluation in October 1970 found multiple shrapnel fragment 
wound scars to the right ankle, with retention of metallic 
foreign body in the soft tissues.  X-ray examination found 
the bones of the skull, including the petrous portion of the 
temporal and sella were outlined normally.  The bone 
structure of the right ankle region was outlined normally, 
with a metallic foreign body in the soft tissues posterior to 
the ankle joint surface.

A March 1994 VA nose and sinus examination report shows the 
veteran complained of a long history of nasal obstruction and 
frontal headaches associated with early morning sore throat 
and post nasal drip.  The diagnoses were allergic rhinitis 
and deviated nasal septum causing secondary obstruction.  

At a hearing held before the RO, the veteran testified that 
he received a shrapnel wound to the back of the head and that 
shrapnel went in his nose, broke his nose and came out 
partially in the roof of his mouth.  Transcript at page 6 (T. 
at 6).  He stated that he had spots on his knee that was the 
result of shell fragment wounds to the right knee and leg.  
T. at p. 7.  He also stated that he had problems with vision 
in his left eye.  T. at p. 8.  

A December 1996 VA orthopedic examination report shows the 
veteran related that during a fire fight in Vietnam he was 
injured when a "B40" shell exploded next to him.  He stated 
that he experienced shrapnel wounds to the right hip, knee 
and ankle, and that a piece of shrapnel exploded up into his 
nose which was removed from the roof of his mouth.  The 
diagnosis was painful shell fragment wound to the right foot. 

In February 1998, the Board noted that service medical 
records documenting the veteran's treatment after his January 
1968 shrapnel wounds did not demonstrate any injury to the 
veteran's head, face, nose, mouth or right knee.  It was 
noted that the veteran was already service connected for 
injuries to calf muscles (Muscle Group XI) and that post-
service medical records did not demonstrate any residuals of 
any shrapnel wound to the head or to any part of the right 
lower extremity other than the ankle.  Based upon the 
evidence of record, the Board found that the veteran had not 
submitted any evidence of the claimed disabilities or a 
disease linked to active service.  Consequently, the Board 
concluded that the veteran has not submitted evidence of 
well-grounded claims for service connection.  38 U.S.C.A. 
§ 5107(a). The Board cited to the U.S. Court of Appeals for 
Veterans Claims (Court) decisions in Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), Espiritu v. Derwinski, 2 Vet. App. 492, 
494 (1992), and Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990), among many others, in support of this determination.

Reconsideration of the Board's February 1998 decision was 
denied in October 1998.  In May 1999, the veteran requested 
review of this decision of the basis of CUE.  At this time, 
the veteran did not provide as reason as to why he believed 
CUE existed in this decision.  A copy of the pertinent 
regulations regarding a CUE claim had been provided to the 
veteran in April 1999.  The Board contacted the veteran's 
representative in August 1999 to permit the representative to 
provide argument on this issue.  No additional argument has 
been received by either the veteran or his representative.    

Analysis

Motions for review of prior Board decisions on the grounds of 
CUE are adjudicated pursuant to the Board's Rules of Practice 
at 38 C.F.R. §§ 20.1400-1411.  Pursuant to § 20.1404(b), the 
motion alleging CUE in a prior Board decision must set forth 
clearly and specifically the alleged clear and unmistakable 
error, or errors of fact or law in the Board decision, the 
legal or factual basis for such allegations, and why the 
result would have been different but for the alleged error.  
Non-specific allegations of failure to follow regulations or 
failure to give due process, or any other general, non-
specific allegations of error, are insufficient to satisfy 
the requirement of the previous sentence.  Motions that fail 
to comply with the requirements set forth in this paragraph 
shall be denied.  

Rule 1403, which is found at 38 C.F.R. § 20.1403 (1999), 
relates to what constitutes CUE and what does not, and 
provides as follows:

(a) General. Clear and unmistakable error is 
a very specific and rare kind of error.  It 
is the kind of error, of fact or of law, that 
when called to the attention of later 
reviewers compels the conclusion, to which 
reasonable minds could not differ, that the 
result would have been manifestly different 
but for the error.  Generally, either the 
correct facts, as they were known at the 
time, were not before the Board, or the 
statutory and regulatory provisions extant at 
the time were incorrectly applied.  

(b) Record to be reviewed. (1) General.  
Review for clear and unmistakable error in a 
prior Board decision must be based on the 
record and the law that existed when that 
decision was made. (2) Special rule for Board 
decisions issued on or after July 21, 1992.  
For a Board decision issued on or after July 
21, 1992, the record that existed when that 
decision was made includes relevant documents 
possessed by the Department of Veterans 
Affairs not later than 90 days before such 
record was transferred to the Board for 
review in reaching that decision, provided 
that the documents could reasonably be 
expected to be part of the record.

(c) Errors that constitute clear and 
unmistakable error.  To warrant revision of a 
Board decision on the grounds of clear and 
unmistakable error, there must have been an 
error in the Board's adjudication of the 
appeal which, had it not been made, would 
have manifestly changed the outcome when it 
was made.  If it is not absolutely clear that 
a different result would have ensued, the 
error complained of cannot be clear and 
unmistakable.

(d) Examples of situations that are not clear 
and unmistakable error.  (1) Changed 
diagnosis.  A new medical diagnosis that 
"corrects" an earlier diagnosis considered 
in a Board decision.  (2) Duty to assist.  
The Secretary's failure to fulfill the duty 
to assist.  (3) Evaluation of evidence.  A 
disagreement as to how the facts were weighed 
or evaluated.  

(e) Change in interpretation.  Clear and 
unmistakable error does not include the 
otherwise correct application of a statute or 
regulation where, subsequent to the Board 
decision challenged, there has been a change 
in the interpretation of the statute or 
regulation.

(Authority: 38 U.S.C.A. § 501(a), 7111).

The Board further notes that with respect to the final 
provisions of the regulations pertaining to the adjudication 
of motions for revision or reversal of prior Board decisions 
on the grounds of CUE, the definition of CUE was based on 
prior rulings of the Court.  More specifically, it was 
observed that Congress intended that the VA adopt the Court's 
interpretation of the term "CUE."  Indeed, as was discussed 
in the notice of proposed rulemaking (NPRM), 63 Fed. Reg. 
27534, 27536 (1998), the sponsor of the bill that became the 
law specifically noted that the bill would "not alter the 
standard for evaluation of claims of CUE."  143 Cong. Rec. 
1567, 1568 (daily ed. April 16, 1997) (remarks of Rep. Evans, 
sponsor of H.R. 1090, in connection with House passage).  
Therefore, the Board is permitted to seek guidance as to the 
existence of CUE in prior Board decisions based on years of 
prior Court decisions regarding CUE, such as Fugo v. Brown, 6 
Vet. App. 40 (1993).  

The veteran has provided no basis for his belief that CUE 
exists within the Board's February 1998 decision.  The simply 
filing of a claim does not provide a basis to find CUE.  As 
stated by the Court, for CUE to exist:  

(1) "[e]ither the correct facts, as they 
were known at that time, were not before 
the adjudicator (i.e., more than a simple 
disagreement as to how the facts were 
weighed or evaluated), or the statutory 
or regulatory provisions extant at the 
time were incorrectly applied," (2) the 
error must be "undebatable" and the 
sort "which, had it not been made, would 
have manifestly changed the outcome at 
the time it was made," and (3) a 
determination that there was CUE must be 
based on the record and law that existed 
at the time for the prior adjudication in 
question.

Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (quoting Russell 
v. Principi, 3 Vet. App. 310, 313-14 (1992)).  

The Board wishes to emphasize that the Court has consistently 
stressed the rigorous nature of the concept of CUE.  "Clear 
and unmistakable error is an administrative failure to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts; it is not mere misinterpretation 
of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 
(1991).  CUE "are errors that are undebatable, so that it 
can be said that reasonable minds could only conclude that 
the original decision was fatally flawed at the time it was 
made."  Russell, 3 Vet. App. at 313.  "It must always be 
remembered that CUE is a very specific and rare kind of 
'error.'"  Fugo, 6 Vet. App. at 43.  A disagreement with how 
the Board evaluated the facts is inadequate to raise the 
claim of CUE.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995). 

In this case, the veteran has failed to provide a basis to 
conclude that the previous Board decision was undebatably 
wrong.  If fact, the veteran has provided absolutely no basis 
for the conclusion that the previous Board decision was 
incorrect.  Accordingly, the undersigned concludes that the 
moving party has not set forth specific allegations of error, 
of either fact or law, which would warrant a finding of CUE.  








ORDER

The revision of the Board's February 1998 decision on the 
grounds of clear and unmistakable error is denied.


		
	Richard B. Frank
Member, Board of Veterans' Appeals

 


